UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7931


JARON BRICE,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony John Trenga, District
Judge. (1:15-cv-01274-AJT-MSN)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jaron Brice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaron Brice, a federal prisoner, appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (2012) petition.        We

have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis, deny

Brice’s motion for summary judgment and his motion for bail, and

dismiss the appeal for the reasons stated by the district court.

Brice v. United States, No. 1:15-cv-01274-AJT-MSN (E.D. Va. Oct.

30, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                             DISMISSED




                                   2